DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 

Response to Amendment
The amendment filed on 05/19/2021 has been entered:
Claim 1 – 6, 18 and 19 remain pending in the application;
Claim 1 and 18 are amended;
Claim 7 is cancelled.

Applicant’s amendments to claim overcome each and every 112 claim rejections set forth in the Final Office Action mailed on 11/25/2020. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are moot in view of new grounds of rejection:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 18, applicant amended claims to include limitations “from a synchrotron in a beam circulation path comprising a first radius from a center of said synchrotron, through an extraction foil configured to slow the positively charged particles, through a pair of extraction blades comprising a second radius from said center of said synchrotron, said second radius smaller than said first radius”, and submitted on p.11 that “In stark contrast, Schulte, Ebstein, and Fuji do not combine to teach or suggest any extraction technique where the proton beam is slowed during an extraction process. Claim 18 is similarly amended.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.


Regarding the rejection of all corresponding dependent claims, applicant’s arguments submitted on p.11 – 17 exclusively rely on the supposed deficiency with respect to the rejection to independent claim 1 and 18. Applicant’s arguments are moot in view of new grounds of rejection for the same reason detailed above.

Overall, applicant’s remarks on p.9 – 17 have been fully considered but the amendments render argument moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 – 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. (Conceptual design of a proton computed tomography system for applications in proton radiation therapy; published on 07/19/2004) (hereinafter "Schulte2004") in view of Ebstein (US 2007/0181815 A1; published on 08/09/2007), Fujii et al. (US 2009/0039256 A1; published on 02/12/2009) (hereinafter "Fujii") and Smith et al. (US 3,328,708; published on 06/27/1967) (hereinafter “Smith”).

Regarding claim 1, Shulte2004 teaches a method for determining positions of positively charged particles, relative to a tumor, longitudinally traversing a charged particle beam path ("… deliver high doses to well-defined tumors or other targets ..."; Page 866, SECTION I; "The proposed approach to single-proton-tracking CT is illustrated in Fig. 1." Page 867, SECTION III A), comprising the steps of:
sequentially transporting the positively charged particles from a proton source, through a patient position ("The object is traversed by a broad {ideally, but not necessarily parallel} beam of protons of known energy Ein."  Page 867, SECTION III A), and to a scintillation material ("Protons are stopped in a scintillator array to measure their energy." Page 867, SECTION III A);
providing a tomography imaging system ("The proposed approach to single-proton-tracking CT is illustrated in Fig. 1." Page 867, SECTION III A), comprising:

transmission of the positively charged particles through said coating material resultant in locally emitted photons ("Several technical solutions are possible, including … and scintillating fibers." Page 867, SECTION III B; based on definition, scintillating fiber emits photons upon impacting proton);
said scintillation material, positioned in the charged particle beam path after the patient position ("Protons are stopped in a scintillator array to measure their energy." Page 867, SECTION III A; see Fig.1, the Eout detector is positioned after patient), said scintillation material emitting localized light upon receipt of the positively charged particles ("Another possibility to measure energy is a calorimeter consisting of a single or multiarray of crystal scintillators, which convert radiation-induced ionizations into scintillation light, collected by photomultiplier tubes or large-area photodiodes." Page 868, SECTION III C); and
tomographic reconstruction software ("… we have shown in pCT simulation studies that the straight-line 2-D approximation can lead to pCT images with reasonable spatial and density resolution …" Page 869; SECTION IV B);
said tomography imaging system determining a set of current beam positions at said substrate sheet from output of a detector ("A proton-tracking detector is arranged on both sides of the patient, which records the entrance and exit points and angles of individual protons." Page 867, SECTION III A) to detect the locally emitted photons ("Several technical solutions are possible, including … and scintillating fibers." Page 
said tomography imaging system correlating the set of current beam positions at said substrate sheet to prior side patient position interface positions of the positively charged particles ("A proton-tracking detector is arranged on both sides of the patient, which records the entrance and exit points and angles of individual protons." Page 867, SECTION III A; "To determine the most likely proton path, entry and exit points as well as directions must be measured with a spatial accuracy better than the image pixel size {1 mm×1 mm}. This requires pairs of two–dimensional {2-D} position-sensitive tracking systems on both sides of the patient." Page 867, SECTION III B; here the entry position and direction define the prior interface position; see also Fig.6).
Shulte2004 fails to explicitly teach the steps of sequentially transporting the positively charged particles from a synchrotron in a beam circulation path comprising a first radius from a center of said synchrotron, through an extraction foil configured to slow the positively charged particles, through a pair of extraction blades comprising a second radius from said center of said synchrotron, said second radius smaller than said first radius, through an exit nozzle; and a coating material contacting at least one side of said substrate sheet.
However, in the same field of endeavor, Ebstein teaches a method for determining positions of positively charged particles ("… an apparatus and method are provided for monitoring a spatial distribution, in a specified frame of reference, of a beam of penetrating radiation that traverses the apparatus en route to an irradiated object." [0012]) comprising the step of:

a substrate sheet axially crossing the charged particle beam path prior to the patient position ("A thin screen 21 is placed in a beam 22 of charged particle between a nozzle 23 … and an object 24 of irradiation, typically tissue of a human subject." [0019]);
a coating material contacting at least one side of said substrate sheet ("Screen 21 includes a scintillator material, typically a film of inorganic scintillator 26 …" [0019]), transmission of the positively charged particles through said coating material resultant in locally emitted photons ("In response to the proton beam, the scintillator produces visible light 27." [0019]);
said tomography imaging system determining a set of current beam positions at said substrate sheet from output of a detector to detect the locally emitted photons ("The light emitted by the scintillator is transferred by transfer optics 29 {signified, for illustrative purposes, and without limitation, as a single lens} and then detected by one or more sensors 25, typically including one or more imaging sensors that provide both the instantaneous beam position and integrated, spatially resolved beam profile." [0019]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position 
In addition, in the same field of endeavor, Fujii teaches sequentially transporting the positively charged particles from a synchrotron ("The ion beam generator 1 includes … a synchrotron 4 … The ion beam extracted from the linear accelerator 3 is injected into the synchrotron 4." [0039]), through an exit nozzle ("The ion beam which has been extracted from the synchrotron 4 is transported to the irradiation nozzle 16 through the beam transport line 2." [0041]), and through a patient position ("Irradiated with the ion beam that has passed through the irradiation nozzle 16 is a target 23 of an irradiation object 22 on an irradiation bed 21 …" [0042]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam position monitor as taught by Fujii. Doing so would make it possible to  "provide a charged particle irradiation system that is capable of improving the accuracy in irradiation position of a charged particle beam at a target position and is capable of decreasing the possibility that a normal tissue will be irradiated" (see Fujii; [0009]).
Shulte2004 in view of Ebstein and Fujii fails to explicitly teach sequentially transporting the positively charged particles from a synchrotron in a beam circulation path comprising a first radius from a center of said synchrotron, through an extraction foil configured to slow the positively charged particles, through a pair of extraction 
However, in the same field of endeavor, Smith teaches sequentially transporting the positively charged particles from a synchrotron (“This invention relates to the acceleration of charged particles to high energies in synchrotrons …” Col.1, Ln.11 – 18) in a beam circulation path comprising a first radius from a center of said synchrotron (“Referring now to FIGURE 1 there is shown a synchrotron 11 having eight major beam-guiding magnet sectors 12 for containing and directing the ion beam in an annular orbit …” Col.3, Ln.30 – 47; see the outer ring in Fig.1), through an extraction foil configured to slow the positively charged particles (“An electron stripper foil 24 is disposed between the bending magnets 13 and 19 to increase the charge on the ions after extraction from the synchrotron 11.” Col.4, Ln.1 – 6; by definition, the speed of charged particle is determined by the potential and the magnetic field, with the change of charge in opposite direction, the speed is slowed), through a pair of extraction blades (“The magnet sectors 22 and the straight sections 23 of the storage ring 21 may have a detailed construction essentially similar to that of the synchrotron-11 as described with reference to FIGURES 2 and 3.” Col.5, Ln.13 – 16; “The beam-guiding magnetic field is produced by magnet coils 48 and 49 disposed around each of the pole tips 46.” Col.4, Ln.46 – 62) comprising a second radius from said center of said synchrotron (see storage ring 21 in Fig.1), said second radius smaller than said first radius (see Fig.1; the storage ring 21 has a smaller radius than the outer ring 11).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam source as taught by 

Regarding claim 2, Shulte2004 in view of Ebstein, Fujii and Smith teaches all claim limitations, as applied in claim 1, and Ebstein further teaches said detector imaging the photons from said coating material along an optical path through said exit nozzle ("The light emitted by the scintillator is transferred by transfer optics 29 {signified, for illustrative purposes, and without limitation, as a single lens} and then detected by one or more sensors 25, typically including one or more imaging sensors that provide both the instantaneous beam position and integrated, spatially resolved beam profile." [0019]; see Fig.2, the dashed line represents optical path involve the nozzle).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam monitor as taught by Ebstein. Doing so would make it possible "for monitoring a spatial distribution, in a specified frame of reference, of a beam of penetrating radiation" (see Ebstein; [0012]).
In addition, Fujii also teaches said detector imaging the photons from said coating material along an optical path through said exit nozzle ("The beam position monitors 26 and 27 measure the position and the spread of the ion beam." [0046]; "Methods for measuring both the position and angle include a method in which a scintillation beam from a scintillator or a scintillation fiber is measured by use of a 
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam position monitor as taught by Fujii. Doing so would make it possible to  "provide a charged particle irradiation system that is capable of improving the accuracy in irradiation position of a charged particle beam at a target position and is capable of decreasing the possibility that a normal tissue will be irradiated" (see Fujii; [0009]).

Regarding claim 3, Shulte2004 in view of Ebstein, Fujii and Smith teaches all claim limitations, as applied in claim 2, and Fujii further teaches the steps of:
using a horizontal control magnet to provide a horizontal position of the charged particle beam ("… the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y directions) that are orthogonal to each other so that the irradiation position is changed." [0046]);
using a vertical control magnet to provide a vertical position of the charged particle beam ("… the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y directions) that are orthogonal to each other so that the irradiation position is changed." [0046]); and
verifying both the horizontal position and the vertical position of the charged particles using the photons emitted from the coating material ("Moreover, the irradiation nozzle control section 73 reads out signals from the beam position monitors 26 and 27 
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam position monitor as taught by Fujii. Doing so would make it possible to  "provide a charged particle irradiation system that is capable of improving the accuracy in irradiation position of a charged particle beam at a target position and is capable of decreasing the possibility that a normal tissue will be irradiated" (see Fujii; [0009]).

Regarding claim 18, Shulte2004 teaches an apparatus for imaging a tumor of a patient using positively charged particles longitudinally traversing a charged particle beam path ("… deliver high doses to well-defined tumors or other targets ..."; Page 866, SECTION I; "The proposed approach to single-proton-tracking CT is illustrated in Fig. 1." Page 867, SECTION III A), the apparatus comprising:
a beam transport system configured to sequentially transport the positively charged particles from a source, through a patient position ("The object is traversed by a broad {ideally, but not necessarily parallel} beam of protons of known energy Ein."  
a tomography imaging system ("The proposed approach to single-proton-tracking CT is illustrated in Fig. 1." Page 867, SECTION III A), comprising:
a substrate sheet axially crossing the charged particle beam path prior to the patient position ("This requires pairs of two–dimensional {2-D} position-sensitive tracking systems on both sides of the patient." Page 867, SECTION III B);
transmission of the positively charged particles through said coating material resultant in locally emitted photons ("Several technical solutions are possible, including … and scintillating fibers." Page 867, SECTION III B; based on definition, scintillating fiber emits photons upon impacting proton);
a detector ("A proton-tracking detector is arranged on both sides of the patient, which records the entrance and exit points and angles of individual protons." Page 867, SECTION III A) configured to detect the locally emitted photons to determine a set of current beam positions at said substrate sheet ("Several technical solutions are possible, including … and scintillating fibers." Page 867, SECTION III B; based on definition, scintillating fiber emits photons upon impacting proton);
said scintillation material, positioned in the charged particle beam path after the patient position ("Protons are stopped in a scintillator array to measure their energy." Page 867, SECTION III A; see Fig.1, the Eout detector is positioned after patient), said scintillation material configured to emit localized light upon receipt of the positively charged particles ("Another possibility to measure energy is a calorimeter consisting of a single or multiarray of crystal scintillators, which convert radiation-induced ionizations 
tomographic reconstruction software ("… we have shown in pCT simulation studies that the straight-line 2-D approximation can lead to pCT images with reasonable spatial and density resolution …" Page 869; SECTION IV B),
said tomography imaging system configured to: correlate the set of current beam positions at said substrate sheet with prior side patient interface positions of the positively charged particles and the patient position ("A proton-tracking detector is arranged on both sides of the patient, which records the entrance and exit points and angles of individual protons." Page 867, SECTION III A; "To determine the most likely proton path, entry and exit points as well as directions must be measured with a spatial accuracy better than the image pixel size {1 mm×1 mm}. This requires pairs of two–dimensional {2-D} position-sensitive tracking systems on both sides of the patient." Page 867, SECTION III B; here the entry position and direction define the prior interface position; see also Fig.6).
Shulte2004 fails to explicitly teach the beam transport system configured to sequentially transport the positively charged particles from a synchrotron in a beam circulation path comprising a first radius from a center of said synchrotron, through an extraction foil configured to slow the positively charged particles, through a pair of extraction blades comprising a second radius from said center of said synchrotron, said second radius smaller than said first radius, and through an exit nozzle; and a coating material contacting at least one side of said substrate sheet.

a substrate sheet axially crossing the charged particle beam path prior to the patient position ("A thin screen 21 is placed in a beam 22 of charged particle between a nozzle 23 … and an object 24 of irradiation, typically tissue of a human subject." [0019]);
a coating material contacting at least one side of said substrate sheet ("Screen 21 includes a scintillator material, typically a film of inorganic scintillator 26 …" [0019]), transmission of the positively charged particles through said coating material resultant in locally emitted photons ("In response to the proton beam, the scintillator produces visible light 27." [0019]); and
a detector configured to detect the locally emitted photons to determine a set of current beam positions at said substrate sheet ("The light emitted by the scintillator is transferred by transfer optics 29 {signified, for illustrative purposes, and without limitation, as a single lens} and then detected by one or more sensors 25, typically including one or more imaging sensors that provide both the instantaneous beam position and integrated, spatially resolved beam profile." [0019]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position 
In addition, in the same field of endeavor, Fujii teaches a beam transport system configured to sequentially transport the positively charged particles from a synchrotron ("The ion beam generator 1 includes … a synchrotron 4 … The ion beam extracted from the linear accelerator 3 is injected into the synchrotron 4." [0039]), through an exit nozzle ("The ion beam which has been extracted from the synchrotron 4 is transported to the irradiation nozzle 16 through the beam transport line 2." [0041]), and through a patient position ("Irradiated with the ion beam that has passed through the irradiation nozzle 16 is a target 23 of an irradiation object 22 on an irradiation bed 21 …" [0042]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam position monitor as taught by Fujii. Doing so would make it possible to  "provide a charged particle irradiation system that is capable of improving the accuracy in irradiation position of a charged particle beam at a target position and is capable of decreasing the possibility that a normal tissue will be irradiated" (see Fujii; [0009]).
Shulte2004 in view of Ebstein and Fujii fails to explicitly teach that beam transport system is configured to sequentially transport the positively charged particles from a synchrotron in a beam circulation path comprising a first radius from a center of said synchrotron, through an extraction foil configured to slow the positively charged 
However, in the same field of endeavor, Smith teaches that beam transport system is configured to sequentially transport the positively charged particles from a synchrotron (“This invention relates to the acceleration of charged particles to high energies in synchrotrons …” Col.1, Ln.11 – 18) in a beam circulation path comprising a first radius from a center of said synchrotron (“Referring now to FIGURE 1 there is shown a synchrotron 11 having eight major beam-guiding magnet sectors 12 for containing and directing the ion beam in an annular orbit …” Col.3, Ln.30 – 47; see the outer ring in Fig.1), through an extraction foil configured to slow the positively charged particles (“An electron stripper foil 24 is disposed between the bending magnets 13 and 19 to increase the charge on the ions after extraction from the synchrotron 11.” Col.4, Ln.1 – 6; by definition, the speed of charged particle is determined by the potential and the magnetic field, with the change of charge in opposite direction, the speed is slowed), through a pair of extraction blades (“The magnet sectors 22 and the straight sections 23 of the storage ring 21 may have a detailed construction essentially similar to that of the synchrotron-11 as described with reference to FIGURES 2 and 3.” Col.5, Ln.13 – 16; “The beam-guiding magnetic field is produced by magnet coils 48 and 49 disposed around each of the pole tips 46.” Col.4, Ln.46 – 62) comprising a second radius from said center of said synchrotron (see storage ring 21 in Fig.1), said second radius smaller than said first radius (see Fig.1; the storage ring 21 has a smaller radius than the outer ring 11).


Regarding claim 19, Shulte2004 in view of Ebstein, Fujii and Smith teaches all claim limitations, as applied in claim 18, and Fujii further teaches an exit foil of said exit nozzle ("Two electrodes of the dose monitor 28 form a parallel plate-type structure." [0047]; the electrode plate is structural equivalent to exit foil).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam position monitor as taught by Fujii. Doing so would make it possible to  "provide a charged particle irradiation system that is capable of improving the accuracy in irradiation position of a charged particle beam at a target position and is capable of decreasing the possibility that a normal tissue will be irradiated" (see Fujii; [0009]).


Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shulte2004 in view of Ebstein, Fujii and Smith, as applied in claim 1, and further in view of Cameron et al. (US 2011/0101236 A1; priority date on 11/02/2009) (hereinafter "Cameron").

Regarding claim 4, Shulte2004 in view of Ebstein, Fujii and Smith teaches all claim limitations, as applied in claim 1, and Fujii further teaches translating the volume along a horizontal vector using a horizontal control magnet ("… the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y directions) that are orthogonal to each other so that the irradiation position is changed." [0046]);
translating the volume along a vertical vector using a vertical control vector ("… the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y directions) that are orthogonal to each other so that the irradiation position is changed." [0046]); and 
translating the volume along an energy vector ("After the irradiation position is changed, the control unit 70 starts the extraction of the ion beam. After the dose of the ion beam reaches a set value, the control unit 70 stops the extraction of the ion beam again and sets an excitation current value for each of the scanning magnets 24 and 25 so that the irradiation position of the ion beam is changed." [0056]; the change of extraction time determine translating along energy vector) using an extraction material positioned in the charged particle beam path ("… an radiofrequency extraction electrode 7 that is located in the closed orbit of the synchrotron 4 …" [0039]; see position in Fig.1), said extraction material within one centimeter of a circulating beam path of the positively charged particles in said synchrotron ("… an radiofrequency extraction electrode 7 that is located in the closed orbit of the synchrotron 4 …" [0039]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position 
Shulte2004 in view Ebstein, Fujii and Smith fails to explicitly teach focusing the positively charged particles to a volume of less than three millimeters in diameter in the tumor.
However, in the same field of endeavor, Cameron teaches focusing the positively charged particles to a volume of less than three millimeters in diameter in the tumor ("Modulated Proton Therapy {IMPT} using spot beam scanning capability … the beam optics of the system will be able to focus the beam at the isocenter to a range from 1 millimeter {mm} to 10 millimeters root mean square {rms} spot size." [0068]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam source as taught by Schulte2004 with the beam optics as taught by Cameron. Doing so would make it possible to provide a method and an apparatus "that will greatly reduce the size and associated costs of the dose delivery gantry" (see Cameron; [0017]).

Regarding claim 5, Shulte2004 in view of Ebstein, Fujii, Smith and Cameron teaches all claim limitations, as applied in claim 4, and Fujii further teaches using a horizontal control magnet to provide a horizontal position of the charged particle beam ("… the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y 
using a vertical control magnet to provide a vertical position of the charged particle beam ("… the two scanning magnets 24 and 25 deflect the beam in two directions (X and Y directions) that are orthogonal to each other so that the irradiation position is changed." [0046]); and
verifying both the horizontal position and the vertical position of the charged particles using the photons emitted from the coating material ("Moreover, the irradiation nozzle control section 73 reads out signals from the beam position monitors 26 and 27 and calculates the position and width of an ion beam on the basis of the signals." [0060]; "… the calculator 75 receives the position and the dose of an ion beam of each spot in an extraction cycle, which have been calculated by the irradiation nozzle control section 73. The calculator 75 then calculates a set value of the excitation current to be fed to each of the scanning magnets 24 and 25 for each spot in the immediately ensuing extraction cycle." [0061]).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam entry position detector as taught by Schulte2004 with the beam position monitor as taught by Fujii. Doing so would make it possible to  "provide a charged particle irradiation system that is capable of improving the accuracy in irradiation position of a charged particle beam at a target position and is capable of decreasing the possibility that a normal tissue will be irradiated" (see Fujii; [0009]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shulte2004 in view of Ebstein, Fujii and Smith, as applied in claim 1, and further in view of Pedroni (US 2008/0191142 A1; published on 08/14/2008).

Regarding claim 6, Shulte2004 in view of Ebstein, Fujii and Smith teaches all claim limitations, as applied in claim 1, except simultaneously with using the positively charged particles in said step of generating, collecting two-dimensional X-ray images of the tumor.
However, in the same field of endeavor, Pedroni teaches simultaneously with using the positively charged particles in said step of generating, collecting two-dimensional X-ray images of the tumor ("...a system is described according to FIG. 3 which permits to take X-rays pictures originating from an X-ray source XS along the beam direction BD simultaneously with the proton beam delivery." [0044]; pictures are 2D images according to definition).
It would have been prima facie obviousness to one ordinary skilled in the art before the effective filing date of the invention to modify the beam delivery system as taught by Schulte2004 with the additional X-ray imaging module as taught by Pedroni. Doing so would make it possible to "be able to relate the motion of the clips directly to a correction for the proton beam B" (see Pedroni; [0044]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793